Exhibit 10.1

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of this 11th day of
August, 2010 (the “Agreement Date”), by and between RED ROBIN GOURMET BURGERS,
INC., a Delaware corporation (the “Company”), and STEPHEN E. CARLEY
(“Executive”).

 

RECITAL

 

WHEREAS, on August 11, 2010, the Board of Directors (of the Company appointed
Stephen Carley as the Chief Executive Officer of the Company and as a member of
the Board effective on the Effective Date (as defined below);

 

WHEREAS, on August 11, 2010, the Compensation Committee of the Board (the
“Compensation Committee”) approved and authorized the entry into this Agreement
and the equity award grants specified in Section 3(d)(i) below with Executive;
and

 

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

 

AGREEMENT

 

1.                                       Employment Period.  The Company,
through its wholly-owned subsidiary, Red Robin International, Inc., a Nevada
corporation (“RRI”), hereby employs Executive, and Executive hereby accepts such
employment, upon the terms and conditions hereinafter set forth.  The term of
Executive’s employment hereunder shall be deemed to have commenced on September
13, 2010, unless Executive commences employment on an earlier date to be
mutually agreed upon (the “Effective Date”), and shall continue indefinitely,
subject to termination as provided herein (such term being referred to herein as
the “Employment Period”).  RRI shall be the “employer” for tax, legal reporting,
payroll processing and similar purposes.

 

2.                                       Position and Duties.

 

(a)                                  During the Employment Period, Executive
shall be employed as and hold the title of Chief Executive Officer of the
Company, with such duties, authorities and responsibilities that are customary
for public company chief executive officer positions.  Executive will be the
principal executive officer of the Company, and shall report to the Company’s
Board of Directors, which will include interfacing with the Chair of the
Company’s Board of Directors, and certain committees of the Board of Directors
and their respective chairpersons from time to time (collectively, the
“Board”).  The Board may assign Executive such other duties, authorities and
responsibilities that are not inconsistent with his position as Chief Executive
Officer of the Company.  Executive shall also become a member of the Board as of
the Effective Date.  Thereafter, during the Employment Period, the Board shall
nominate

 

--------------------------------------------------------------------------------


 

Executive for re-election as a member of the Board at the expiration of the then
current term, provided that the foregoing shall not be required to the extent
prohibited by legal or regulatory requirements, or the current provisions of
Section 6E of the Company’s Certificate of Incorporation as in effect at any
time or from time to time.  During the Employment Period, Executive shall report
only to the Board and all employees of the Company, RRI and the Company’s
subsidiaries shall report to Executive or his designee.

 

(b)                                 During the Employment Period, Executive
shall devote substantially all of his skill, knowledge and working time to the
business and affairs of the Company and its subsidiaries; provided that in no
event shall this sentence prohibit Executive from (i) performing personal,
charitable, civic, educational, professional, community or industry activities
(ii) serving on the boards of directors of non-profit organizations and, with
the prior written approval of the Board, other for profit companies, and (iii)
managing Executive’s passive personal investments, so long as such activities do
not materially and adversely interfere with Executive’s duties for the Company
or otherwise violate the terms and conditions of this Agreement or the Company’s
policies in effect from time to time applicable to executive officers of the
Company.  Executive shall perform his services at the Company’s headquarters,
presently located in Greenwood Village, Colorado.

 

(c)                                  In his position as Chief Executive Officer,
Executive shall, subject to the oversight of the Board and the “Authorization
Limits” established from time to time by the Board, have full authority and
responsibility to manage the operation of the Company’s restaurants and
franchise system, including the hiring and discharge of employees of the Company
and its subsidiaries, closing, selling, developing and opening restaurants as
contemplated by the annual budget approved by the Board (the “Annual Plan”),
establishing and administering the Company’s marketing plan, making improvements
in and refurbishing the Company’s restaurants consistent with the capital
expenditure budget in the Annual Plan, administering and managing the day-to-day
operation of the restaurants, granting new franchises and administering and
managing the franchise operations consistent with the Annual Plan.

 

3.                                       Compensation.

 

(a)                                  Base Salary.  During the Employment Period,
Executive shall receive from the Company an annual base salary at the rate of
$700,000, with such salary to be adjusted at such times, if any, and in such
amounts as determined by the Board; provided, however, Executive’s annual base
salary, even after any increases, shall not be decreased without Executive’s
prior written consent unless the annual salaries of all other Executive Officers
are proportionately decreased, but in no event shall the annual base salary be
decreased (i) by more than ten percent (10%) from Executive’s highest annual
base salary; (ii) on or following a Change in Control Event (as defined below
but without any termination requirement applying for purposes of this clause
(ii)); or (iii) during the one (1) year period commencing with the Effective
Date.  Executive’s annual base salary shall be subject to annual review for
increases by the Board during the Employment Term.  The Company shall pay the
annual base salary to Executive in accordance with the Company’s and RRI’s
normal payroll policy.  The annual base salary as determined herein from time to
time shall constitute “Annual Base Salary” for purposes of this Agreement.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Signing Bonus.  Within ten business days
following the Effective Date, the Company shall pay Executive a signing bonus in
an amount of $550,000 (the “Signing Bonus”); provided, however, Executive shall
repay the gross amount of the Signing Bonus ($550,000) if, prior to December 31,
2010, (i) Executive resigns without Good Reason or, (ii) is terminated for
Cause.

 

(c)                                  Annual Incentive Compensation.  In addition
to the Annual Base Salary, Executive is eligible to receive an annual cash bonus
each fiscal year during the Employment Period as determined in accordance with
the Company’s annual incentive plan and as approved by the Compensation
Committee (the “Annual Bonus”).  For each fiscal year during the Employment
Period, the Annual Bonus shall be targeted at not less than 100% of Executive’s
Annual Base Salary (as prorated for partial years) (the “Target Bonus”).  The
actual amount of any Annual Bonus shall depend on the level of achievement of
the applicable performance criteria established with respect to the Annual Bonus
by the Board and the Compensation Committee in their good faith discretion.  The
Annual Bonus shall be paid during the first complete calendar year immediately
following the fiscal year to which the Annual Bonus relates.

 

(d)                                 Equity Awards.

 

(i)                                     Inducement Grant.  On the Effective
Date, the Company will grant the following equity awards to Executive pursuant
to the Company’s Amended and Restated 2007 Performance Incentive Plan (the
“Plan”): (A) performance-based restricted stock units having a target value of
$400,000; (B) a number of non-qualified stock options that have a grant date
fair value of $550,000, which shall vest as follows: (x) 25% on the one-year
anniversary of the Effective Date; and (y) thereafter in equal monthly
installments over the following three years; and (C) 20,000 time-vested
restricted stock units, of which 25% shall vest on each of the first, second,
third and fourth anniversaries of the Effective Date. The terms and conditions
of such performance-based restricted stock units, time-vested restricted stock
units and stock options will be substantially the same as the terms and
conditions of comparable awards made under the Plan except as follows: (a) the
stock price used to calculate appreciation under the performance-based
restricted stock unit agreement shall be equal to the closing price of the
Company’s common stock on The NASDAQ Global Select Market on the Effective Date;
(b) the options shall expire within seven years from the date of grant; (c) any
limitation with respect to 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) in the Plan or in any equity grant agreement shall not apply except
as provided in Section 21 hereof; and (d) any time-vesting and/or continued
service requirements of such performance-based restricted stock units,
time-vested restricted stock units and stock options shall 50% vest upon a
termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason within the first twelve months following the Effective
Date.

 

(ii)                                  Annual Equity Awards.  During the
Employment Period, Executive shall be eligible to receive annual equity awards
customarily granted in the first quarter of each fiscal year.  Annual equity
awards granted under the Plan (or any successor plan), if any, shall only be
made by the Compensation Committee in its good faith discretion.  The 2011
annual equity grant shall have a grant date fair value of not

 

3

--------------------------------------------------------------------------------


 

less than $400,000.  All future annual equity awards granted to Executive may be
contingent on the attaintment of certain performance criteria established with
respect to such award by the Compensation Committee in its good faith
discretion.

 

(e)                                  Other Benefits.

 

(i)                                     Welfare and Benefit Plans.  During the
Employment Period: (i) Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs of the
Company and RRI to the same extent as other senior executive employees,
including, among other things, participation in the Company’s Non-Qualified
Deferred Compensation Plan; and (ii) Executive and/or Executive’s family, as the
case may be, shall be eligible to participate in, and shall receive all benefits
under, all welfare benefit plans, practices, policies and programs provided by
the Company and RRI (including, to the extent provided, without limitation,
medical, prescription, dental, disability, salary continuance, employee life
insurance, group life insurance, accidental death and travel accident insurance
plans and programs) to the same extent as other senior executive employees.

 

(ii)                                  Expenses.  During the Employment Period,
Executive shall be entitled to receive prompt reimbursement for all reasonable
travel and other expenses incurred by Executive in carrying out Executive’s
duties under this Agreement, provided that Executive complies with the policies,
practices and procedures of the Company and RRI for submission of expense
reports, receipts or similar documentation of the incurrence and purpose of such
expenses (collectively referred to herein as “Expense Policies”).

 

(iii)                               Automobile Allowance.  During the Employment
Period, Executive shall be paid a car allowance in the gross amount of $15,000
annually, which shall be payable in monthly installments.

 

(iv)                              Payment of Legal Fees.  The Company shall pay
or Executive shall be reimbursed for his reasonable legal fees incurred in
connection with negotiating and drafting this Agreement up to a maximum of
$30,000.

 

(v)                                 Moving and Relocation Expenses.  It is
expected that Executive shall reside permanently in the Denver, Colorado
metropolitan area on or before the date which is six months from the Effective
Date.  Employer will pay on Executive’s behalf relocation expenses as set forth
below (inclusive of the Relocation Gross-Up (as defined below)) (“Relocation
Expenses”), subject to Employer’s customary payroll practices and legal
requirements regarding withholding.  The Company shall also provide Executive
with a tax gross-up for applicable federal, state and local taxes paid by
Executive in connection with the reimbursement provided under this Section
3(e)(v) and the tax gross-up payment itself (the “Relocation Gross-Up”).  The
Relocation Gross-Up shall be paid no later than April 15th of the year following
the year to which such taxable income relates.  The Relocation Expenses shall
include (i) any brokerage commissions incurred in the sale of Executive’s
current home (up to 6% of the sales price of Executive’s current home), (ii) new
loan financing fees, (iii) up to one “point on a new mortgage loan, and

 

4

--------------------------------------------------------------------------------


 

(iv) other costs associated with buying or selling a home in an amount not to
exceed $30,000.  In addition, Relocation Expenses shall be provided for (i)
reasonable expenses actually incurred by Executive to move personal effects from
Los Angeles, California to the Denver, Colorado metropolitan area, (ii)
reasonable costs incurred for four round trips to Denver, Colorado from Los
Angeles, California to search for a home, and (iii) reimbursement for rent,
electricity, gas and water expenses actually incurred by Executive for interim
housing in the Denver, Colorado metropolitan area for a period of up to six
months commencing on the Effective Date or such earlier date as Executive is no
longer incurring such interim housing expenses.  Notwithstanding the foregoing,
Relocation Expenses shall not include “loss on sale” protection for Executive’s
current home.  The Company’s total reimbursement obligation in respect of the
Relocation Expenses shall not exceed $425,000.  If Executive terminates his
employment without Good Reason or is terminated by the Company for Cause prior
to December 31, 2011, Executive shall be required to repay the Company the gross
amount of the Relocation Expenses incurred pursuant to this Section 3(e)(v)
within forty-five days of the termination date.  Executive shall submit promptly
to the Company receipts and other applicable documentation evidencing the
Relocation Expenses, and the Company shall remit payment for such Relocation
Expenses in accordance with its standard accounts payable practices, but in any
event no later than one month after the date Executive submits such
documentation.

 

(vi)                              Vacation.  Executive shall be entitled to no
less than four (4) weeks of paid vacation per calendar year (as prorated for
partial years) in accordance with the Company’s policy on accrual and use
applicable to executive officers as in effect from time to time.

 

(f)                                    Reservation of Rights.  The Company
reserves the right to modify, suspend or discontinue any and all of the employee
benefit plans, practices, policies and programs referenced in subsections (e)(i)
and (ii) above at any time without recourse by Executive so long as such action
is taken with respect to senior executives generally and does not single out
Executive.

 

4.                                       Termination.

 

(a)                                  Death or Disability.  Executive’s
employment shall terminate automatically upon Executive’s death.  If the Company
determines in good faith that the Disability of Executive has occurred, it may
give to Executive written notice of its intention to terminate Executive’s
employment.  In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by Executive,
provided that, within the 30 days after such receipt, Executive shall not have
returned to full-time performance of his duties.

 

(b)                                 Cause.  The Company may terminate
Executive’s employment at any time for Cause.

 

5

--------------------------------------------------------------------------------


 

(c)                                  By the Company without Cause.  The Company
may terminate Executive’s employment at any time without Cause by delivery of
not less than thirty (30) days’ advance written notice to Executive of the
effective date of termination.

 

(d)                                 By Executive for Good Reason.  Executive may
terminate his employment at any time for Good Reason by delivery of not less
than thirty (30) days’ advance written notice to the Company of the effective
date of termination.

 

(e)                                  Change in Control Event.  Executive’s
employment shall terminate upon the occurrence of a Change in Control Event.

 

(f)                                    Obligations of the Company Upon
Termination.

 

(i)                                     Death or Disability.  If Executive’s
employment is terminated by reason of Executive’s Death or Disability, Executive
(or his legal representative or estate, if applicable) shall receive: (A)
payment of (1) Executive’s Annual Base Salary and any accrued but unused
vacation through the date of termination to the extent not theretofore paid and
reimbursement for any unreimbursed business expenses incurred through the date
of termination, payable within 30 days of the effective date of termination; (2)
any compensation previously deferred by Executive (together with any accrued
interest or earnings thereon) payable pursuant to, and at such times as provided
for by, such deferred compensation plan, program or policy; and (3) any
payments, benefits or fringe benefits to which Executive shall be entitled under
the terms of any applicable compensation arrangement or benefit, equity or
fringe benefit plan or program or grant or this Agreement, payable at such times
as provided for by such plan, program or grant (the payments and benefits
described clauses (1), (2) and (3) shall be hereinafter referred to as the
“Accrued Obligations”); (B) any Annual Bonus earned but unpaid with respect to
the fiscal year ending on or preceding the date of termination, payable at the
time such Annual Bonus would have been paid if Executive was still employed with
the Company; and (C) payment on the next Annual Bonus payment date immediately
following the end of the fiscal year of the effective date of termination,
payable at the time such Annual Bonus would have been paid if Executive was
still employed with the Company, of a pro rata share (determined on the basis of
the number of days during which Executive was employed by the Company during the
applicable fiscal year prior to the effective date of termination) of the Annual
Bonus that would otherwise have been earned and be payable pursuant to Section
3(c) hereof had Executive continued to be employed by the Company on such Annual
Bonus payment date.

 

(ii)                                  Cause or Resignation other than with Good
Reason.  If Executive’s employment is terminated by the Company for Cause or
Executive resigns without Good Reason, this Agreement shall terminate without
further obligations to Executive other than for the payment of Accrued
Obligations at the time or times described therefor in Section 4(f)(i).  If it
is subsequently determined that the Company did not have Cause for termination
hereof or that Executive had Good Reason for termination, then the decision to
terminate shall be deemed to have been made under Section 4(c) or Section 4(d)
hereof, respectively, and the amounts payable under Section 4(f)(iii) hereof
shall be the only amounts Executive may receive on account of his termination.

 

6

--------------------------------------------------------------------------------


 

(iii)                               Upon Change in Control Event, by the Company
without Cause or for Good Reason.  If Executive’s employment terminates upon the
occurrence of a Change in Control Event, the Company terminates Executive’s
employment for any reason other than for Cause (but not including death or
Disability) or Executive terminates his employment for Good Reason, this
Agreement shall terminate without further obligations to Executive other than:

 

(A)                              payment of (1) Accrued Obligations at the time
or times described therefor in Section 4(f)(i) and (2) any Annual Bonus earned
but unpaid with respect to the fiscal year ending on or preceding the date of
termination, payable at the time such Annual Bonus would have been paid if
Executive was still employed with the Company;

 

(B)                                (1) upon a Change in Control Event, a
severance payment equal to two (2) times the sum of (x) Executive’s Annual Base
Salary and (y) the highest Annual Bonus amount earned by Executive for
performance in the last three completed calendar years prior to the Change in
Control Event for which bonuses have been paid or are payable (which Annual
Bonus may be in the aggregate if Executive has earned more than one bonus
payment for such calendar year), payable in a lump sum on the sixtieth (60th)
day following the effective date of termination, provided, however, if the
Change in Control Event occurs in 2010 or 2011, then the amount payable under
this subparagraph (y) shall be based on Executive’s Target Bonus; or (2) upon a
termination by Executive for Good Reason or by the Company other than for Cause
(and that is not a Change in Control Event), a severance payment equal to two
times Executive’s Annual Base Salary, payable in a lump sum on the sixtieth
(60th) day following the effective date of termination;

 

(C)                                on the next Annual Bonus payment date
immediately following the end of the fiscal year of the effective date of
termination, payable at the time such Annual Bonus would have been paid if
Executive was still employed with the Company, of the pro rata share (determined
on the basis on the number of days during which Executive served the Company
during the applicable fiscal year prior to the effective date of termination) of
the Annual Bonus that would otherwise have been earned and be payable had
Executive continued to be employed by the Company on such Annual Bonus payment
date, subject in each case to standard withholdings and other authorized
deductions; and

 

(D)                               monthly payments (or reimbursement to
Executive) of the cost of continuing coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) or otherwise, if COBRA does not
apply, for Executive and his spouse under the Company’s and RRI’s then existing
medical, dental and prescription insurance plans for a period of eighteen (18)
months, provided that Executive elects such continuing coverage in accordance
with the requirements of each such plan (provided that during any period when
Executive is eligible to receive such benefits under any employer-provided plan

 

7

--------------------------------------------------------------------------------


 

or through any government-sponsored program such as Medicare, the benefits
provided under this clause (D) may be made secondary to those provided under
such other plan);

 

provided, however, that as conditions precedent to receiving the payments and
benefits provided for in this Section 4(f)(iii) (other than payment of the
Accrued Obligations), Executive shall execute and deliver to the Company and RRI
a general release agreement substantially in the form attached hereto as Exhibit
A within fifty (50) days of such termination and not revoke within the seven day
revocation period thereafter, and all rights of Executive thereunder or under
applicable law to rescind or revoke the release shall have expired; and
provided, further, to the extent payment of any amount of the payments described
in this Section 4(f)(iii) constitutes “nonqualified deferred compensation” for
purposes of Section 409A of the Code, any such payment scheduled to occur during
the first sixty (60) days following the termination of employment shall not be
paid until the sixtieth (60th) day following such termination of employment and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto.

 

(iv)                              Exclusive Remedy.  Executive agrees that the
payments contemplated by this Section 4(f) shall constitute the exclusive and
sole remedy for any termination of his employment, and Executive covenants not
to assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment; provided, however, that nothing contained in this
Section 4(f)(iv) shall prevent Executive from otherwise challenging in a
subsequent arbitration proceeding a determination by the Company that it was
entitled to terminate Executive’s employment hereunder for Cause.

 

(v)                                 No Mitigation; No Offset.  In no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Executive as a result of employment by a subsequent
employer, except as provided in Section 4(f)(iii)(D).

 

(g)                                 Survival of Certain Obligations Following
Termination.  Notwithstanding any other provision contained in this Agreement,
the provisions in this Section 4, Sections 5 through 11 and 14 through 22 of
this Agreement shall survive any termination of Executive’s employment hereunder
(but shall be subject to Executive’s right to receive the payments and benefits
provided under this Section 4).

 

5.                                       Confidential Information.  Except in
the good-faith performance of his duties hereunder, Executive shall not disclose
to any person or entity or use, any information not in the public domain, in any
form, acquired by Executive while he was employed or associated with the Company
or RRI or, if acquired following the termination of such association, such
information which, to Executive’s knowledge, has been acquired, directly or
indirectly, from any person or entity owing a duty of confidentiality to the
Company or RRI, relating to the Company or its business.  The foregoing shall
not apply to information that (i) was known to the public prior to

 

8

--------------------------------------------------------------------------------


 

its disclosure to Executive; (ii) becomes generally known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process.  Executive agrees and acknowledges
that all of such information, in any form, and copies and extracts thereof are
and shall remain the sole and exclusive property of the Company, and Executive
shall on request return to the Company the originals and all copies of any such
information provided to or acquired by Executive in connection with his
association with the Company or RRI, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by Executive during the course of such association.

 

6.                                       Covenant Not to Compete.  Executive
agrees that, (i) for the period commencing on the Agreement Date and ending
twelve (12) months after the date of termination of Executive’s employment,
Executive shall not, in the Territory (hereinafter defined), directly or
indirectly, either for himself or for, with or through any other Person, own,
manage, operate, control, be employed by, participate in, loan money to or be
connected in any manner with, or permit his name to be used by, any business
that competes with the Company and its subsidiaries in the casual dining
restaurant business or (ii) for the period commencing on the Agreement Date and
ending twenty-four (24) months after the date of termination of Executive’s
employment, Executive shall not, in the Territory, directly or indirectly,
either for himself or for, with or through any other Person, own, manage,
operate, control, be employed by, participate in, loan money to or be connected
in any manner with, or permit his name to be used by, any of the following
companies or restaurant concepts:  Chili’s, Applebees, TGI Fridays, Ruby Tuesday
and any “fast casual” burger concept, including, without limitation,
Smashburger, Five Guys, The Counter, Fuddruckers or Old School Burger (in the
case of (i) or (ii), a “Competitive Activity”).  For purposes of this Agreement,
the term “participate” includes any direct or indirect interest, whether as an
officer, director, employee, partner, sole proprietor, trustee, beneficiary,
agent, representative, independent contractor, consultant, advisor, provider of
personal services, creditor, owner (other than by ownership of less than five
percent of the stock of a publicly-held corporation whose stock is traded on a
national securities exchange or in the NASD National Market (a “Public
Company”).  “Territory” means North America and the territories of the United
States in the Caribbean, including Puerto Rico.  Notwithstanding the foregoing,
the provisions of this Section 6 shall not be violated by Executive providing
services to a subsidiary, division or unit of any entity that engages in a
business in competition with the Company or any of its subsidiaries so long as
such subsidiary, division or unit to which Executive provides services does not
engage in the Competitive Activity.

 

7.                                       No Interference.  Except in the good
faith performance of his duties hereunder, during the period commencing on the
Agreement Date and ending two (2) years following the date of termination of
Executive’s employment, Executive shall not, without the prior written approval
of the Company, directly or indirectly through any other Person (i) induce or
attempt to induce any employee of the Company or RRI at the level of assistant
store manager or higher to leave the employ of the Company or RRI, or in any way
interfere with the relationship between the Company or RRI and any employee
thereof, (ii) hire any Person who was an employee of the Company or RRI at the
level of assistant store manager or higher within twelve months after such
Person’s employment with the Company or RRI was terminated for any reason or
(iii) induce or attempt to induce any supplier or other business relation of the
Company or RRI to cease doing business with the Company or RRI, or in any way
interfere with the relationship

 

9

--------------------------------------------------------------------------------


 

between any such supplier or business relation and the Company or RRI.
Notwithstanding the foregoing, the provisions of this Section 7 shall not be
violated by (a) general advertising or solicitation not specifically targeted at
Company-related persons or entities, (b) Executive serving as a reference, upon
request, for any employee of the Company or any of its subsidiaries or
affiliates, or (c) actions taken by any person or entity with which Executive is
associated if Executive is not personally involved in any manner in the matter,
does not serve as a reference and has not identified such Company-related person
or entity for soliciting or hiring.

 

8.                                       Return of Documents.  In the event of
the termination of Executive’s employment following the Agreement Date for any
reason, Executive shall deliver to the Company all of (i) the property of the
Company or any of its subsidiaries, and (ii) non-personal documents and data of
any nature and in whatever medium of the Company or any of its subsidiaries, and
he shall not take with him any such property, documents or data or any
reproduction thereof, or any documents containing or pertaining to any
Confidential Information.  Executive may retain Executive’s rolodex and similar
address books provided that such items only include contact information.

 

9.                                       Reasonableness of Restrictions. 
Executive agrees that the covenants set forth in Sections 5, 6, 7 and 8 are
reasonable with respect to their duration, geographical area and scope.  In the
event that any of the provisions of Sections 5, 6, 7 and 8 relating to the
geographic or temporal scope of the covenants contained therein or the nature of
the business or activities restricted thereby shall be declared by a court of
competent jurisdiction to exceed the maximum restrictiveness such court deems
enforceable, such provision shall be deemed to be replaced herein by the maximum
restriction deemed enforceable by such court.  In addition, any covenants
pursuant to any equity award agreement or equity incentive plan, including
without limitation, the Plan, that is greater in duration, geographical area and
scope of the covenants set forth in Section 5, 6, 7 and 8 shall not apply to
Executive and shall only apply to Executive to the extent such covenants are
consistent with Sections 5, 6, 7 and 8 with respect to their duration,
geographical area and scope.

 

10.                                 Injunctive Relief.  The parties hereto agree
that the Company would suffer irreparable harm from a breach by Executive of any
of the covenants or agreements contained herein, for which there is no adequate
remedy at law.  Therefore, in the event of the actual or threatened breach by
Executive of any of the provisions of this Agreement, the Company, or its
respective successors or assigns, may, in addition and supplementary to other
rights and remedies existing in their favor, apply to any court of law or equity
of competent jurisdiction for specific performance, injunctive or other relief
in order to enforce compliance with, or prevent any violation of, the provisions
hereof; and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction restraining Executive from engaging in activities
prohibited hereby or such other relief as may be required to specifically
enforce any of the covenants contained herein.

 

11.                                 Extension of Restricted Periods.  In
addition to the remedies the Company may seek and obtain pursuant to this
Agreement, the applicable restricted periods set forth herein shall be extended
by any and all periods during which Executive shall be found by a court to have
been in violation of the covenants contained herein.

 

10

--------------------------------------------------------------------------------


 

12.                                 Stock Ownership Requirement.  While employed
by the Company, Executive shall be expected to maintain ownership of common
stock or stock equivalents having a value equal to approximately 3.5 times his
Annual Base Salary in accordance with guidelines established by the Compensation
Committee from time to time.  For purposes of these guidelines, stock ownership
includes shares over which Executive has direct or indirect ownership or
control. Stock equivalents for this purpose include vested restricted share
units but do not include unvested restricted share units subject to a
performance requirement.  Executive is expected to meet this ownership
requirement within five years after the Effective Date.  In the event Executive
is unable to meet the foregoing ownership requirements within five years of the
Effective Date, Executive shall retain all net after tax profit shares following
option exercise and/or the vesting of restricted stock units until Executive has
satisfied the requirements set forth in this Section 12.  No additional
liability shall apply to Executive if Executive fails to satisfy the stock
ownership requirements set forth in this Section 12.

 

13.                                 Physical Exam.  Executive shall be required,
on an annual basis, to undergo a physical examination and to send evidence that
Executive has undergone such exam (but in no case the results of such exam) to
the Chair of the Board.  The Company shall reimburse Executive for any
out-of-pocket expenses relating to the physical examination that are not
otherwise covered by Executive’s health insurance plan.

 

14.                                 Definitions.  As used herein, unless the
context otherwise requires, the following terms have the following respective
meanings:

 

“Cause” means with respect to the termination by the Company of Executive as an
employee of the Company:

 

(i)                                     Executive’s continual, deliberate
neglect in the performance of his material duties;

 

(ii)                                  Executive’s material failure to devote
substantially all of his working time to the business of the Company and its
subsidiaries (other than as expressly permitted in this Agreement)

 

(iii)                               Executive’s willful failure to follow the
lawful directives of the Board in any material respect, provided, that such
directives are consistent with this Agreement;

 

(iv)                              Executive’s engaging willfully in misconduct
in connection with the performance of any of his duties, including, without
limitation, falsifying or attempting to falsify documents, books or records of
the Company or its subsidiaries, misappropriating or attempting to
misappropriate funds or other property, or securing or attempting to secure any
personal profit in connection with any transaction entered into on behalf of the
Company or its subsidiaries;

 

(v)                                 the violation by Executive, in any material
respect, of any written policies, codes and standards of behavior and conduct
generally applicable to employees of the Company or its subsidiaries;

 

11

--------------------------------------------------------------------------------


 

(vi)                              Executive’s material breach of the provisions
of this Agreement or any other non-competition, non-interference,
non-disclosure, confidentiality or other similar agreement executed by Executive
with the Company or any of its subsidiaries or other active disloyalty in a
material manner to the Company or any of its subsidiaries;

 

(vii)                           Executive’s engaging in willful misconduct with
respect to any material aspect of the business of the Company; or

 

(viii)                        The indictment for, conviction of, or pleading of
guilty or nolo contendere to, a felony or any crime involving moral turpitude;

 

provided, however, Executive will not be deemed to have been terminated for
Cause in the case of clauses (i), (ii), (iv) and (v) above, unless any such
failure or material breach is not fully corrected prior to the expiration of the
ten (10) business day period following delivery to Executive of the Company’s
written notice that specifies in detail of the alleged Cause event(s) and the
Company’s intention to terminate his employment for Cause.

 

“Change in Control Event” means:

 

(i)                                     The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act (a “Person”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% or more of
either (1) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliate of the Company or a successor shall not constitute a Change in
Control Event;

 

(ii)                                  In the event the Board is a classified
board, a majority of the individuals who serve in the same class of directors
that constitute the Board as of the Effective Date (the “Incumbent Board”) cease
for any reason to constitute at least a majority of that class of directors, or
in the event the Board is not a classified board, members of the Incumbent Board
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board (including for these purposes, the new members whose
election or nomination was so approved, without counting the member and his
predecessor twice) shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

12

--------------------------------------------------------------------------------


 

(iii)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its Subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its Subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets directly or through one or more subsidiaries (a “Parent”)) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or a Parent or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination or Parent) beneficially owns, directly or indirectly,
more than 50% of, respectively, the then-outstanding shares of common stock of
the entity resulting from such Business Combination or the combined voting power
of the then-outstanding voting securities of such entity, except to the extent
that the ownership in excess of more than 50% existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors or trustees of the entity resulting from such Business Combination or
a Parent were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination; or

 

(iv)                              Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company;

 

provided, however, that any of the foregoing events shall constitute a Change in
Control Event only if Executive’s employment with the Company as Chief Executive
Officer is involuntarily terminated for a reason other than Cause or Executive
voluntary terminates for Good Reason on or within twenty-four (24) months
following such Change of Control Event.

 

“Disability” means the failure of Executive to have performed Executive’s
material duties hereunder due to a physical or mental injury, infirmity or
incapacity for one hundred eighty (180) days (including weekends and holidays)
in any 365-day period.

 

“Good Reason” shall mean the occurrence, without Executive’s express written
consent, of: (i) a material reduction in Executive’s Annual Base Salary (other
than as permitted pursuant to Section 3) or target Annual Bonus opportunity;
(ii) a relocation of the Company’s headquarters to a location more than fifty
(50) miles from the location as provided in Section 2(b); (iii) any material
breach by the Company of any provision of this Agreement or any material
provision of any equity award agreement, including without limitation, the
removal of Executive from the Board by the Company (other than for Cause), the
failure by the Board to

 

13

--------------------------------------------------------------------------------


 

nominate Executive to serve on the Board as required by Section 2 hereof, a
breach of Section 22(a) hereof or a material reduction in the authority granted
under the Authorization Limits; (iv) Executive being required to report to
another person other than the Board; or (v) a material diminution in Executive’s
title, duties, or responsibilities (other than temporarily while physically or
mentally incapacitated or as required by applicable law); provided that
Executive gives written notice to the Company of the existence of such a
condition within 90 days of the initial existence of the condition and the
Company has at least 30 days from the date when such notice is provided to cure
the condition without being required to make payments due to termination for
Good Reason.  No termination for Good Reason shall occur after the 180th day
following the first occurrence of any Good Reason event.

 

15.                                 Arbitration.  Any controversy arising out of
or relating to this Agreement, its enforcement or interpretation, or because of
an alleged breach, default, or misrepresentation in connection with any of its
provisions, or any other controversy arising out of Executive’s employment,
including, but not limited to, any state or federal statutory claims, shall be
submitted to arbitration in Denver, Colorado, before a sole arbitrator selected
from Judicial Arbiter Group, Inc., Denver, Colorado, or its successor (“JAG”),
or if JAG is no longer able to supply the arbitrator, such arbitrator shall be
selected from the Judicial Arbitration and Mediation Services, Inc. (“JAMS”), or
other mutually agreed upon arbitration provider, as the exclusive forum for the
resolution of such dispute.  Provisional injunctive relief may, but need not, be
sought by either party to this Agreement in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
Arbitrator unless such relief is terminated by a court of law or the
Arbitrator.  Final resolution of any dispute through arbitration may include any
remedy or relief which the Arbitrator deems just and equitable, including any
and all remedies provided by applicable state or federal statutes.  At the
conclusion of the arbitration, the Arbitrator shall issue a written decision
that sets forth the essential findings and conclusions upon which the
Arbitrator’s award or decision is based.  Any award or relief granted by the
Arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction.  The parties acknowledge and
agree that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Agreement or Executive’s employment.  The parties agree that Company
shall be responsible for payment of the forum costs of any arbitration
hereunder, including the Arbitrator’s fee.  Each party shall bear his or its own
legal costs, provided  that if the Arbitrator determines that the Company has
acted in bad faith, then Executive shall be entitled to the reasonable
attorneys’ fees and costs incurred by him in connection with resolution of the
dispute in addition to any other relief granted.  Payments by the Company for
Executive’s reasonable attorneys’ fees and costs, if applicable, shall be made
within sixty (60) days following the date of the Arbitrator’s final
non-appealable decision.

 

16.                                 Governing Law.  This Agreement and the legal
relations hereby created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of
Colorado, without regard to conflicts of laws principles thereof.  Each
Participant shall submit to the venue and personal jurisdiction of the Colorado
state and federal courts concerning any dispute arising from or relating to the
Plan; however the Company is not limited in seeking relief in those courts.

 

14

--------------------------------------------------------------------------------


 

17.                                 Taxes.  In order to comply with all
applicable federal or state income tax laws or regulations, the Company may
withhold from any payments made under this Agreement all applicable federal,
state, city or other applicable taxes.

 

18.                                 Section 409A Savings Clause.

 

(a)                                  It is the intention of the parties that
compensation or benefits payable under this Agreement that are nonqualified
deferred compensation under Section 409A of the Code not be subject to the
additional tax imposed pursuant to Section 409A of the Code and that such
payments comply with, or be exempt from Section 409A of the Code and the
Treasury Regulations and guidance promulgated thereunder, accordingly, to the
maximum extent permitted, and that this Agreement shall be interpreted to be in
compliance therewith.  If Executive notifies the Company (with specificity as to
the reason therefor) that Executive believes that any provision of this
Agreement (or of any award of compensation, including with respect to equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Code Section 409A  of the Code and the Company concurs with such
belief or the Company independently makes such determination, the Company shall,
after consulting with Executive, reform such provision to try to comply with
Section 409A of the Code through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A of the Code.  To the extent
that any provision hereof is modified in order to comply with Section 409A of
the Code, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to Executive and the Company of the applicable provision without
violating the provisions of Section 409A of the Code.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, if on the date of termination of Executive’s employment with
the Company,

 

(i)                                     Executive would not have a separation
from service within the meaning of Section 409A of the Code and the Treasury
Regulations thereunder (“Separation From Service”), and as a result of such
termination of employment would receive any payment that, absent the application
of this Section 18(b)(i), would be subject to additional tax imposed pursuant to
Section 409A of the Code, then such payment shall instead be payable on the date
that is the earliest of (A) Executive’s Separation From Service, (B) the date
Executive becomes disabled (within the meaning of Section 409A(a)(2)(C) of the
Code), (C) Executive’s death, or (D) such other date as will not result in such
payment being subject to such additional tax; and if

 

(ii)                                  Executive is a specified employee within
the meaning of Section 409A(a)(2)(B)(i) of the Code and would receive any
payment sooner than 6 months after Executive’s Separation From Service that,
absent the application of this Section 18(b)(ii), would be subject to additional
tax imposed pursuant to Section 409A of the Code as a result of such status as a
specified employee, then such payment shall instead be payable on the date that
is the earliest of (A) 6 months after Executive’s Separation From Service,
(B) Executive’s death, or (C) such other date as will not result in such payment
being subject to such additional tax.

 

15

--------------------------------------------------------------------------------


 

(c)                                  With regard to any provision herein that
provides for reimbursement of costs and expenses or the provision of in-kind
benefits, except as otherwise permitted by Section 409A of the Code, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense was incurred.  Any
tax gross-up payment as provided herein shall be made in any event no later than
the end of the calendar year immediately following the calendar year in which
Executive remits the related taxes, and any reimbursement of expenses incurred
due to a tax audit or litigation shall be made no later than the end of the
calendar year immediately following the calendar year in which the taxes that
are the subject of the audit or litigation are remitted to the taxing authority,
or, if no taxes are to be remitted, the end of the calendar year following the
calendar year in which the audit or litigation is completed.

 

(d)                                 For purposes of Section 409A of the Code,
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments and each payment made under this Agreement (and under any award of
compensation, including of  equity compensation or benefits) shall be a
separately identified or designated amount.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within sixty (60) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

19.                                 Entire Agreement.  This Agreement (including
Exhibits) constitutes and contains the entire agreement and final understanding
concerning Executive’s employment with the Company and the other subject matters
addressed herein between the parties.  It is intended by the parties as a
complete and exclusive statement of the terms of their agreement.  It supersedes
and replaces all prior negotiations and all agreements proposed or otherwise,
whether written Or oral, concerning the subject matter hereof.  Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party.  This is a fully
integrated agreement.

 

20.                                 Amendment and Waiver.  The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Board (or a person expressly authorized thereby) and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

21.                                 Excise Tax Payment.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise)  (a “Payment”) including, by example and not by way of limitation,

 

16

--------------------------------------------------------------------------------


 

acceleration (by the Company or otherwise) of the date of vesting or payment
under any plan, program, arrangement or agreement of the Company, would be
subject to the excise tax imposed by Code Section 4999 or any interest or
penalties with respect to such excise tax (such excise tax together with any
such interest and penalties, shall be referred to as the “Excise Tax”), then
there shall be made a calculation under which such Payments provided to
Executive are reduced to the extent necessary so that no portion thereof shall
be subject to the Excise Tax (the “4999 Limit”).  A comparison shall then be
made between (A) Executive’s Net After-Tax Benefit (as defined below) assuming
application of the 4999 Limit; and (B) Executive’s Net After-Tax Benefit without
application of the 4999 Limit.  If (B) exceeds (A) by $50,000 or more, then no
limit on the Payments received by Executive under this Agreement shall be
imposed by this Section 21.  Otherwise, the amount payable to Executive pursuant
to this Agreement shall be reduced so that no such Payment is subject to the
Excise Tax.  “Net After-Tax Benefit” shall mean the sum of (x) all payments that
Executive receives or is entitled to receive from the Company that are
contingent on a change in the ownership or effective control of the Company or
in the ownership of a substantial portion of the assets of the Company within
the meaning of Code Section 280G(b)(2) (either, a “Section 280G Transaction”),
less (y) the amount of federal, state, local and employment taxes and Excise Tax
(if any) imposed with respect to such payments.

 

(b)                                 All determinations required to be made under
this Section 21, including whether and when a Payment is cut back pursuant to
Section 21(a) and the amount of such cut-back, and the assumptions to be
utilized in arriving at such determination, shall be made by a certified public
accounting firm designated by the Board and approved by Executive, which
approval shall not be unreasonably withheld (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive.  If
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control Event, the Board shall appoint
(subject to Executive’s approval, which shall not be unreasonably withheld)
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder).  All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

 

(c)                                  If Payments to which Executive would
otherwise be entitled are reduced such that no portion thereof is subject to the
Excise Tax, then the reduction of the Payments shall be made by reducing the
payments and benefits under the following sections of this Agreement in the
following order: (1) the cancellation of acceleration of vesting of any equity
awards for which the exercise price exceeds the then fair market value of the
underlying equity, (2) from Section 4(f)(iii)(B), (3) from Section 4(f)(iii)(C),
(4) from Section (4)(f)(iii)(D), and (5) the cancellation of vesting of any
equity awards not covered in clause (1) above, provided, that such acceleration
of vesting shall be cancelled in the reverse order of the date of vesting of
such equity awards, that is, the accelerated vesting of equity awards that vest
later shall be cancelled before equity awards that vest earlier, and provided,
further, that to the extent permitted by Section 409A of the Code and Sections
280G and 4999 of the Code, if a different reduction procedure would be permitted
without violating Section 409A of the Code or losing the benefit of the
reduction under Sections 280G and 4999 of the Code, Executive may designate a
different order of reduction.

 

17

--------------------------------------------------------------------------------


 

22.                                 Miscellaneous.

 

(a)                                  No Assignments.  This Agreement is personal
to each of the parties hereto.  Except as provided in this Section 22(a) hereof,
no party may assign or delegate any rights or obligations hereunder without
first obtaining the written consent of the other party hereto.  The Company may
only assign this Agreement to any successor to all or substantially all of the
business and/or assets of the Company, provided that the Company shall require
such successor to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise.

 

(b)                                 Indemnification.  The Company shall not
amend its by-laws so as to limit Executive’s rights to indemnification from what
currently exists without Executive’s prior written consent except as otherwise
required by law.

 

(c)                                  Binding Effect.  This Agreement is intended
to bind and inure to the benefit of and be enforceable by Executive, the Company
and their respective heirs, successors and assigns, except that Executive may
not assign his rights or delegate his obligations hereunder without the prior
written consent of the Company.

 

(d)                                 Notices.  All notices required to be given
hereunder shall be in writing and shall be deemed to have been given if
(i) delivered personally or by documented courier or delivery service,
(ii) transmitted by facsimile during normal business hours or (iii) mailed by
registered or certified mail (return receipt requested and postage prepaid) to
the following listed persons at the addresses and facsimile numbers specified
below, or to such other persons, addresses or facsimile numbers as a party
entitled to notice shall give, in the manner hereinabove described, to the
others entitled to notice:

 

If to the Company, to:

 

Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO  80111
Attention:  Chair of the Board of Directors and General Counsel
Facsimile No.:  303-846-6048

 

18

--------------------------------------------------------------------------------


 

with a copy to:

 

Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado  80202
Attention: Ronald R. Levine, II
Facsimile No.:  303-893-1379

 

If to Executive, to:

 

Stephen E. Carley
c/o Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO  80111
Facsimile No.:  303-846-6048

 

with a copy to:

 

Proskauer Rose LLP
1585 Broadway
New York, New York  10036-8299
Attention: Michael S. Sirkin
Facsimile No.:  212-969-2900

 

If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is received. 
If given by mail, it shall be deemed to have been given on the third business
day following the day on which it was posted.

 

(e)                                  Headings.  The section and other headings
contained in this Agreement are for the convenience of the parties only and are
not intended to be a part hereof or to affect the meaning or interpretation
hereof

 

(f)                                    Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

(g)                                 Construction.  Each party has cooperated in
the drafting and preparation of this Agreement.  Hence, in any construction to
be made of this Agreement, the same shall not be construed against any party on
the basis that the party was the drafter.

 

(h)                                 Savings Clause.  If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of the Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

RED ROBIN GOURMET BURGERS, INC.

 

 

 

 

 

 

By:

/s/ Pattye Moore

 

 

Pattye Moore, Chair of the Board

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Stephen E. Carley

 

 

Stephen E. Carley

 

20

--------------------------------------------------------------------------------


 

STRICTLY CONFIDENTIAL

 

EXHIBIT A

 

GENERAL RELEASE

 

1.                                      Definitions.

 

I intend all words used by this Release to have their plain meanings in ordinary
English.  These terms shall have the following meanings:

 

A.                                   I, me, my and Releasor mean me and anyone
who has or obtains any legal rights or claims through me.

 

B.                                     Employer means:  (i) Red Robin Gourmet
Burgers, Inc. and Red Robin International, Inc. (collectively, the “Company”),
(ii) any company related to the Company in the past or present, (iii) limited to
their capacities related to the Company, the past and present officers,
directors, employees, shareholders, attorneys, agents and representatives of the
Company, (iv) any present or past employee benefit plan sponsored by the Company
and/or officers, directors, trustees, administrators, employees, attorneys,
agents and representatives of such plan, (v) and any person (limited to his or
her capacity related to the Company) who acted on behalf of the Company on
instruction from the Company.

 

C.                                     Employment Agreement means that certain
Employment Agreement dated as of August 11, 2010, between me and the Company.

 

D.                                    My claims means all of my rights to any
relief of any kind from the Employer, including but not limited to:

 

1.                                       All claims I now have, whether or not I
now know about such claims, including all claims arising out of or relating to
my past employment with Employer, the termination of that employment or
statements or actions of the Employer including, but not limited to: breach of
contract; defamation; infliction of emotional distress; wrongful discharge;
workers’ compensation retaliation; violation of the Age Discrimination in
Employment Act of 1967; Fair Labor Standards Act; Title VII of the Civil Rights
Act of 1964; the Civil Rights Acts of 1866 and 1871; the Civil Rights Act of
1991; the Family and Medical Leave Act; the National Labor Relations Act; The
Americans with Disabilities Act; COBRA; ERISA; the anti-discrimination laws of
the state in which I reside and of any other state; the Wage Claim Act or
corresponding statute of the state in which I reside; and/or any other federal,
state or local statute, law, ordinance, regulation, order or principle of common
law;

 

2.                                       All claims I have now, whether or not I
know about the claims, for any type of relief from the Employer, including, but
not limited to, all claims for back pay, front pay, lost benefits,
reinstatement, liquidated damages, punitive damages, and damages for any alleged
breach of contract, any tort claim and any alleged personal injury or emotional
injury or damage; and

 

A-1

--------------------------------------------------------------------------------


 

3.                                       All claims for attorneys’ fees (except
as provided below);

 

but excluding (i) my rights to receive payments and benefits pursuant to
Section 4(f)(iii) of my Employment Agreement; (ii) my rights to indemnification
(including advancement of attorneys’ fees) and directors and officers liability
insurance; (iii) my rights as a stockholder of the Company; (iii) my rights to
any payment or benefit under any employee benefit plan, program or policy or
equity incentive plan; and (iv) my rights to any vesting and exercise of any
equity grant pursuant to the terms of such equity grant; and (v) any payment or
reimbursement, including any tax gross-up payment, as provided for in the
Employment Agreement.

 

2.                                      Agreement to Release My Claims.

 

In exchange for my right to receive payments and other benefits under
Section 4(f)(iii) of my Employment Agreement, I agree to give up all My Claims
against the Employer and give up all other actions, causes of action, claims or
administrative complaints that I have against the Employer.  I will not bring
any lawsuits or administrative claims against the Employer relating to the
claims that I have released nor will I allow any lawsuits or claims to be
brought or continued on my behalf or in my name.  The money and other
consideration I receive pursuant to Section 4(f)(iii) of my Employment Agreement
is a full and fair payment for the release of My Claims and the Employer does
not owe me anything further for My Claims.  Separate from this agreement, I will
also receive the Accrued Obligations (as defined in my Employment Agreement). 
My rights to receive the other payments and benefits due under
Section 4(f)(iii) of my Employment Agreement shall be effective only after
receipt by the Employer of this Release, signed by me and properly notarized,
and after the expiration of the seven (7) day revocation period mentioned in
Section 5, below.  I understand that I will not receive any payments due me
under Section 4(f)(iii) of my Employment Agreement (other than payment of the
Accrued Obligations under clause (1) thereof) if I revoke or rescind this
Release, and in any event, until after the seven (7) day revocation period has
expired.

 

I further agree to reimburse the Employer for any cost; loss; expense, including
reasonable attorneys’ fees; awards or judgments resulting from my failure to
perform my obligations under this Release or from any misstatement or omission I
have made in this Release; and

 

3.                                      Additional Agreement and Understandings.

 

Even though the Employer will pay me to settle and release My Claims, the
Employer does not admit that it is legally obligated to me, and the Employer
denies that it is responsible or legally obligated for My Claims or that it has
engaged in any improper conduct or wrongdoing against me.

 

I have read this Release carefully and understand its terms.  I am hereby being
advised by the Employer to consult with an attorney prior to signing this
Release.  My decision to sign or not to sign this Release is my own voluntary
decision made with full knowledge that the Employer has advised me to consult
with an attorney.  In agreeing to sign this

 

A-2

--------------------------------------------------------------------------------


 

Release, I have not relied on any statement or explanation of my rights or
obligations made by the Employer or its attorneys.

 

I am old enough to sign this Release and to be legally bound by the agreements
that I am making.  I represent that I have not filed for personal bankruptcy or
been involved in any personal bankruptcy proceeding between the time any of My
Claims accrued and date of my signature below.  I am legally able and entitled
to receive the entire sum of money being paid to me by the Employer in
settlement of My Claims.  I have not assigned or pledged any of My Claims or any
portion of them to any third person.  I am a resident of the State of Colorado
and have executed this Release within the State of Colorado.  I understand and
agree that this Release contains all the agreements between the Employer and me
relating to this settlement, and that it supersedes all prior negotiations and
agreements relating to the subject matter hereof.

 

4.                                      Twenty-One Day Period to Consider the
Release.

 

I understand that I have twenty-one (21) days from the day that I receive this
Release, not counting the day upon which I receive it, to consider whether I
wish to sign this Release.  If I cannot make up my mind in that time, the
Employer may or may not allow more time.  I acknowledge that if I sign this
Release before the end of the twenty-one (21) day period, it will be my
personal, voluntary decision to do so.

 

5.                                      Seven Day Period to Rescind the Release.

 

I understand that I may rescind (that is, cancel) this Release for any reason
within seven (7) calendar days after I sign and deliver it to the Employer.  I
understand that my notice rescinding this agreement must be in writing and
hand-delivered or mailed to the Employer.  If mailed, my notice rescinding this
agreement must be:

 

A.

Postmarked within seven (7) days after I sign and deliver this agreement to the
Employer;

 

 

B.

Properly addressed to:

Red Robin Gourmet Burgers, Inc.

 

 

Red Robin International, Inc.

 

 

6312 South Fiddler’s Green Circle, Suite 200 North

 

 

Greenwood Village, CO 80111

 

 

Attention: Chief Legal Officer

 

 

 

 

and

 

 

C.

Sent by certified mail, return receipt requested, postage pre-paid.

 

6.                                      Mutual Non-Disparagement.

 

For three (3) years, (i) I agree that I will not, directly or indirectly, make
or ratify any statement, public or private, oral or written, to any person that
is intended to disparage, either professionally or personally, the Company or
its parents, subsidiaries and affiliates, past and present, and each of them, as
well as its and their trustees, directors and officers,

 

A-3

--------------------------------------------------------------------------------


 

agents, attorneys, and employees and (ii) the Company agrees that the Company
and its subsidiaries and its directors and senior executives will not, directly
or indirectly, make or ratify any statement, public or private, oral or written,
to any person that is intended to disparage, either professionally or
personally, me or my professional reputation.  Nothing herein shall prohibit any
party (1) from disclosing that I am no longer employed by the Company; (2) from
responding truthfully to any governmental investigation, legal process or
inquiry related thereto, (3) from making traditional competitive statements in
the course of promoting a competing business (other than in violation of
Sections 5 or 6 of the Employment Agreement); or (4) from making a good faith
rebuttal of the other party’s untrue or misleading statement.

 

7.                                      Survival of Certain Provisions of
Employment Agreement.

 

Sections 5 through 22 (excluding Sections 12 and 13) of the Employment Agreement
shall survive the termination of my employment and are incorporated herein by
reference as if fully set forth.

 

8.                                      Choice of Law.

 

This Release shall be deemed to have been executed and delivered within the
State of Colorado, and my rights and obligations and the rights and obligations
of the Employer hereunder shall be construed and enforced in accordance with,
and governed by, the laws of the State of Colorado without regard to principles
of conflict of laws.

 

9.                                      Arbitration.

 

Any dispute or controversy arising out of interpretation or enforcement of this
Release shall be resolved pursuant to the terms set forth in Section 15 of the
Employment Agreement.

 

10.                               Severability.

 

If any provision of this Release is declared by any court of competent
jurisdiction to be invalid for any reason, such invalidity shall not affect the
remaining provisions.  On the contrary, such remaining provisions shall be fully
severable, and this Release shall be construed and enforced as if such invalid
provisions never had been inserted in the Release.

 

RELEASOR

 

 

 

 

 

 

 

Stephen E. Carley

 

Date:

 

 

 

A-4

--------------------------------------------------------------------------------


 

STATE OF

)

COUNTY OF

) ss:

 

Subscribed and sworn to me a Notary Public in and for the state of
                                         by
                                         this                      day of
                                        , 20    .

 

 

 

 

Notary Public in and for the State of                 

 

My commission expires:

 

 

AGREED AND ACCEPTED FOR EMPLOYER:

 

 

 

RED ROBIN GOURMET BURGERS, INC.

 

RED ROBIN INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

A-5

--------------------------------------------------------------------------------